EXHIBIT 10.1

SUMMARY OF KEY TERMS OF COMPENSATION ARRANGEMENT WITH RICHARD PEACH

PacifiCorp’s Chief Financial Officer, Richard D. Peach, receives an annual
salary and participates in health insurance and other benefit plans on the same
basis as other employees, as well as certain other benefit plans described
below. He is also eligible for a cash incentive under the PacifiCorp Annual
Incentive Plan (“AIP”) and participates in the Deferred Share Program, an equity
incentive component of the AIP designed specifically for executive officers and
senior management. In addition, Mr. Peach participates in the Long Term
Incentive Plan (“LTIP”) of PacifiCorp’s parent company, Scottish Power plc
(“ScottishPower”). A copy of the LTIP is attached as Exhibit 12.6 to the
ScottishPower Annual Report on Form 20-F filed with the U.S. Securities and
Exchange Commission (“SEC”) on June 27, 2003. Awards under the Deferred Share
Program and LTIP are determined as a percentage of base salary. The Deferred
Share Program replaces the PacifiCorp Stock Incentive Plan and ScottishPower
Executive Share Option Plan 2001, from which equity incentive awards have been
made in past years to PacifiCorp named executive officers. Copies of these plans
are attached as Exhibit 12.5 and 12.7, respectively, to the ScottishPower 20-F
filed with the SEC on June 27, 2003.

Key elements of Mr. Peach’s compensation for fiscal year ending March 31, 2006,
effective May 1, 2005:

 


Fiscal 2006 Salary

 

2006 AIP
Maximum Cash Incentive

 

2006 AIP
Maximum Deferred Share
Incentive

 

2006 LTIP
Maximum Award

$410,000

 

60%

 

20%

 

60%

 

 

 

 

 

 

 

International Assignee Localization Benefits. Continuation of certain
ScottishPower international assignee benefits for up to 18-month transition
period (all others ceased effective May 1, 2005):

•

Foreign Service Premium transition of 50% of current benefit for the first 12
months and 25% of current benefit for the remaining six months.

•

Housing transition equal to 12 months at 100% of current allowance and 50% of
current allowance for the remaining six months.

•

Cost of living adjustment payments for a one-year transition period.

•

Utilities payments for a total period of 12 months: 100% of utilities monthly
benefit for six months, 50% of monthly payment for remaining six months.

Other Benefit Plan Participation:

•

PacifiCorp Executive Severance Plan

•

ScottishPower Pension Scheme until U.S. permanent resident status and permanent
employment; thereafter, PacifiCorp Compensation Reduction Plan, Retirement Plan
and Supplemental Executive Retirement Plan.

 

 


--------------------------------------------------------------------------------